        Case 2:17-cr-00697-SJO Document 103 Filed 10/15/18 Page 1 of 5 Page ID #:1303

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                  CRIMINAL MINUTES - GENERAL




 Case No.        CR 17-00697 SJO                                                                  Date     October 15, 2018


 Present: The Honorable        S. James Otero

 Interpreter      Not Required

            Victor Paul Cruz                               Not Present                                   Not Present
               Deputy Clerk                     Court Reporter/Recorder, Tape No.                  Assistant U.S. Attorney



               U.S.A. v. Defendant(s):                Present Cust. Bond            Attorneys for Defendants:     Present App. Ret.

Daniel Flint                                            Not              xx   Craig A. Harbaugh, DFPD                  Not    xx


PROCEEDINGS (in chambers): ORDER GRANTING THE GOVERNMENT'S MOTION TO ADMIT
EVIDENCE OF DEFENDANT'S OTHER ACTS [Docket No. 78]


This matter is before the Court on the Government's Motion in Limine ("Motion") filed on October 6, 2018 to
Admit Evidence of Defendant's Other Acts. The Defendant opposed Defendant's Motion ("Opposition") on
October 10, 2018. The Government filed a reply ("Reply") on October 11, 2018. The hearing on this Motion and
trial are set for October 16, 2018. For the following reasons, the Court GRANTS the Government's Motion.

I.      FACTUAL BACKGROUND

On October 13, 2017, the Government obtained a complaint ("Complaint") charging Defendant with entering an
airport security area in violation of security requirements, in violation of 49 U.S.C. §§ 46314(a) and (b)(2). (Compl.,
ECF No. 1.) On November 7, 2017, Defendant was charged in a one-count indictment for entering an airport area
in violation of security requirements. (Indictment, ECF No. 15.) Specifically, Defendant was charged with
violations of 49 U.S.C. sections 46314(a) and 46314(b)(2). (See Indictment.) Defendant's trial is set for October
16, 2018. (Order Continuing Trial, ECF No. 71.)


On July 25, 2017, Defendant Daniel Flint ("Defendant") boarded a flight from Chicago Midway International
Airport ("Midway") and entered a secure area of the Los Angeles International Airport ("LAX") with an unscreened
item--a purported diplomatic pouch containing $148, 145 in U.S. currency. (Mot. 1, ECF No. 78.) Defendant made
a false claim of diplomatic status in order to evade a full screening by the Transportation Security Administration
("TSA") at Midway. (Joint Statement of the Case 3, ECF No. 81.) Specifically, the Government notes that
Defendant presented TSA officers at Midway with documents including a laminated identification card which
designated him as "Legal Counsel & Diplomatic Courier" for the International Human Rights Commission
("IHRC"), and a purported diplomatic courier letter on IHRC letterhead. (Mot. 1.) Defendant also supported his
claim by identifying himself as both a diplomat and an attorney when he first made contact with TSA officers at
Midway. (Id.)
The primarily disputed issues in the case are (1) whether Defendant acted with the intent to evade security screening
                                                      CRIMINAL MINUTES - GENERAL                                              Page 1 of 5
       Case 2:17-cr-00697-SJO Document 103 Filed 10/15/18 Page 2 of 5 Page ID #:1304

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CRIMINAL MINUTES - GENERAL


procedures and (2) whether he knew his conduct was unlawful. (Id.) Defendant has pleaded not-guilty to the
charges. (Id.)


In the instant Motion, the Government moves to admit evidence that Defendant previously claimed he had
diplomatic immunity from arrest and prosecution during a traffic stop in Ogemaw, Michigan on September 10, 2016
(the "Traffic Stop"). (Mot. 2.) The Government argues that because Defendant pled guilty to a misdemeanor as
a result of the Traffic Stop and withdrew his immunity assertion, Defendant knew he did not have diplomatic
immunity when he traveled through Midway on July 25, 2017. (Id.) The Government claims that this evidence
is admissible at trial under Federal Rule of Evidence 404(b) ("Rule 404(b)") to prove Defendant's knowledge,
motive, intent, absence of mistake, and plan. (Id.)


II.     DISCUSSION


        A.      Legal Standard


"A motion in limine is a procedural mechanism to limit in advance testimony or evidence in a particular area."
United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). A party may use a motion in limine to exclude
inadmissible or prejudicial evidence before it is actually introduced at trial. See Luce v. United States, 469 U.S.
38, 40 n.2 (1984). "[A] motion in limine is an important tool available to the trial judge to ensure the expeditious
and evenhanded management of the trial proceedings." Jonasson v. Lutheran Child and Family Services, 115 F.3d
436,440 (7th Cir. 1997). A motion in limine allows the parties to resolve evidentiary disputes before trial and
avoids potentially prejudicial evidence being presented in front of the jury, thereby relieving the trial judge from
the formidable task of neutralizing the taint of prejudicial evidence. Brodit v. Cambra, 350 F.3d 985, 1004-05 (9th
Cir. 2003). Some evidentiary issues are not accurately and efficiently evaluated by the trial judge in a motion in
limine and it is necessary to defer ruling until during trial. Jonasson, 115 F.3d at 440; See Luce, 469 U.S. at 41-42
("[E]ven if nothing unexpected happens at trial, the district judge is free, in the exercise of sound judicial discretion,
to alter a previous in limine ruling."). "The Supreme Court has recognized that a ruling on a motion in limine is
essentially a preliminary opinion that falls entirely within the discretion of the district court." United States v.
Bensimon, 172 F.3d 1121, 1127 (9th Cir. 1999) (citing Luce, 469 U.S. at 41-42).


        B.      Analysis


                1.      Evidence of Defendant's Actions at ORD and MID on July 20, 2017 Is Admissible Under
                        Rule 404(b)


Rule 404(b) prohibits the use of evidence of a crime, wrong or other act "to prove a person's character in order to
show that on a particular occasion the person acted in accordance with the character." Fed. R. Evid. 404(b)(1).
The Ninth Circuit's has held that evidence of prior conduct may be admissible if: (1) the evidence tends to prove
a material pont; (2) the prior act is not too remote in time; (3) the evidence is sufficient to support a finding that
the defendant committed the other act; and (4) the act is similar to the offense charged. United States v. Vizcarra-
Martinez, 66 F.3d 1006, 1013 (9th Cir. 1995). The threshold inquiry a court must make before admitting similar
                                              CRIMINAL MINUTES - GENERAL                                         Page 2 of 5
       Case 2:17-cr-00697-SJO Document 103 Filed 10/15/18 Page 3 of 5 Page ID #:1305

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                         CRIMINAL MINUTES - GENERAL


acts is whether that evidence is probative of a material issue other than character. Huddleston v. United States, 485
U.S. 681, 686 (1988). The Court analyzes each prong listed above and finds that Defendant's conduct at the Traffic
Stop on September 10, 2016 satisfies Rule 404(b).

                       a.      The Prior Act Evidence Tends to Prove a Material Point, That Defendant Had
                               Knowledge of his Unlawful Act


Defendant primarily argues that (1) invocation of diplomatic immunity during a traffic stop has nothing to do with
whether Defendant intentionally or knowingly evaded TSA screening procedures and (2) that the proposed evidence
lacks logical reasoning that is "propensity-free." (Opp'n. 1, ECF No. 79 (quoting United States v. Rodriguez, 880
F.3d 1151, 1168 (9th Cir. 2018) (internal citation omitted)). Defendant emphasizes that a choice to withdraw a
previous assertion of diplomatic immunity and accept a misdemeanor conviction does not mean that the Defendant's
initial invocation of immunity was false, or that Defendant lacks diplomatic immunity "at any time, for any
purpose." (Opp'n. 3.)


The admissibility of the Traffic Stop and subsequent plea hinges on whether the prior act has a valid non-propensity
purpose. The Court finds that it does. In United States v. Lew, the Ninth Circuit held that a defendant's prior false
statements to Immigration and Naturalization Services were admissible to prove knowledge of their falsity, even
though he was charged with making false statements as related to the Department of Labor. 875 F.2d 219, 222 (9th
Cir. 1989.) The Ninth Circuit also noted that the evidence was not unduly prejudicial. Id. Moreover, in United
States v. Arambula-Ruiz, the Ninth Circuit held that a prior conviction for possession of heroine with intent to
distribute made it more probable that defendant had knowledge of the current heroine sale at issue, even though
he claimed to be an innocent bystander. 987 F.2d 599, 603 (9th Cir. 1993) (internal citation omitted). The Ninth
Circuit noted that for purposes of proving knowledge under Rule 404(b), "similarity is not always a prerequisite
to admissibility []...the degree of similarity required ... will depend on the evidential hypothesis which is being
employed. Thus...when offered to prove knowledge, [] the prior act need not be similar to the charged act as long
as the prior act was one which would tend to make the existence of the defendant's knowledge more probable
than it would be without the evidence." Id. (internal citations omitted).


Defendant argues that the Traffic Stop does not show that Flint knew he was entering a secure area in violation of
security requirements or that he knew his conduct was unlawful. (Opp'n. 5.) The Court disagrees. Defendant's prior
invocation of diplomatic immunity and subsequent plea and withdrawl of his immunity assertion make it "more
probable than it would be without the evidence" that he had knowledge of his lack of diplomatic immunity when
he bypassed TSA at Midway. Arambula-Ruiz, 987 F.2d at 603. As a result, the evidence also makes it more
probable that he knew he was violating security requirements by presenting fake documentation, and he knew his
conduct was unlawful. In sum, although the Traffic Stop and Defendant's recent travel through Midway differ
factually, there is enough here to find the act admissible to prove knowledge under Rule 404(b).
///


Thus, the Government's proposed evidence tends to prove a material point, Defendant's knowledge of his lack
of diplomatic immunity, and satisfies the knowledge prong of 404(b).

                                            CRIMINAL MINUTES - GENERAL                                       Page 3 of 5
       Case 2:17-cr-00697-SJO Document 103 Filed 10/15/18 Page 4 of 5 Page ID #:1306

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                        CRIMINAL MINUTES - GENERAL


                       b.     The Prior Act is Not Too Remote in Time


The Traffic Stop and subsequent plea occurred ten months before the charged offense. (Mot. 9.) Because the
offense occurred less than one year before the currently charged offense, the Court finds that the prior act is not
too remote in time.


                       c.     The Evidence of the Prior Act is Sufficient


The Government intends to call as a witness the deputy who conducted the Traffic Stop. (Opp'n. 10.) The
Government also finds that the evidence is corroborated by the police report and the certified conviction record
showing that Defendant pled guilty to one of the charges. (Id.)


The Court finds that testimony and corroborating evidence make the evidence of the prior act sufficient.


                       d.     Defendant's Prior Act is Similar to the Offense Charged


Defendant previously claimed diplomatic immunity at a traffic stop. (Mot. 4.) In the instant case, Defendant is
charged with identifying himself as a diplomat and a lawyer and presenting a diplomatic pouch that he claimed was
exempt from screening, a purported diplomatic courier letter, and one or both of his attorney bar cards. (Mot. 2.)
As established, although the officer interactions and items presented to those officers differ, the assertion is the
same–Defendant claimed diplomatic immunity when in fact, he did not have it. Further, although the offense to
which Defendant pled differs from the current charge, the conduct of misrepresentation remains the same.


Thus, the Court finds that Defendant's prior act is similar to the offense charged.


In sum, Defendant's actions at the Traffic Stop and subsequent plea satisfy the Ninth Circuit's four-prong test for
the admissibility of prior bad acts.


               3.      The Probative Value of Defendant's Conduct at the Traffic Stop is Not Substantially
                       Outweighed by Undue Prejudice


Even where relevancy is satisfied, Rule 403 requires that evidence be excluded where "its probative value is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, waste of time, or needless presentation of cumulative evidence." Fed. R.
Evid. 403."Relevant evidence is inherently prejudicial; but it is only unfair prejudice, substantially outweighing
probative value, which permits exclusion of relevant matter under Rule 403." Hankey, 203 F.3d at 1172 (citation
omitted). Rule 403's "major function is limited to excluding matter of scant or cumulative probative force, dragged
in by the heels for the sake of its prejudicial effect." Id.

                                            CRIMINAL MINUTES - GENERAL                                      Page 4 of 5
       Case 2:17-cr-00697-SJO Document 103 Filed 10/15/18 Page 5 of 5 Page ID #:1307

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CRIMINAL MINUTES - GENERAL




Defendant argues that even if the Court deems his September 10, 2016 actions admissible under Rule 404(b), they
are nevertheless inadmissible under Federal Rule of Evidence 403 ("Rule 403"). (Opp'n. 8.) Defendant argues that
by admitting other acts, the Government will confuse the jury, hamper the defense's ability to investigate and contest
the allegations because the instant Motion was filed so late, and waste significant time and resources resulting in
a "mini-trial on largely irrelevant evidence." (Id. at 8-10.) The Court disagrees.


Unfair prejudice "does not simply mean damage to the opponent's cause. If it did, most relevant evidence would
be deemed [unfairly] prejudicial." United States v. Starnes, 583 F.3d 196, 215 (3d Cir. 2009). Defendant's previous
Traffic Stop and subsequent plea are highly probative of Defendant's knowledge of unlawfulness. The Court finds
that the probative value is not outweighed by unfair prejudice, because "the evidence [of Defendant's previous
attempts to evade airport security screening] did not involve conduct more inflammatory than the charged crime."
United States v. Livoti , 196 F.3d 322, 326 (2d Cir. 1999). Moreover, even if there is a slight risk of jury confusion
or unfair prejudice, it does not substantially outweigh the prior act's probative value and can be cured with a limiting
instruction.


Therefore, the Court holds that any potential prejudice caused by admitting the proposed evidence would not
warrant exclusion under Rule 403.


III.   RULING


For the foregoing reasons, the Court GRANTS the Government's Motion.1


IT IS SO ORDERED.




1
 Defendant argues that because his 2016 conviction for unlawful use of a license plate does not involve an act of
dishonesty or a false statement, it may not be used to impeach under Federal Rule of Evidence 609(a)(2). (Opp'n.
10.) The Court agrees and admits the conviction for the limited purpose detailed above.
                                             CRIMINAL MINUTES - GENERAL                                        Page 5 of 5
